DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-15 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable overCarey (US 20150341599 A1) in view Qiao (US 20180027472 A1).
Claim 1. Carey teaches a method for operating a security system, comprising: 
	monitoring at least an outdoor area of a facility for a presence of an individual or vehicle using wireless signals of a first type that are received by a first radio of the security system 
([0106] The system 400 may be capable of combining pre-programmed analytics to alert for one or more (or a combination of) abnormal scenarios. For example, a person carrying a case capable of carrying an semi-automatic or automatic rifle and that person loitering outside of a sensitive building for a pre-determined period of time may be automatically flagged, tracked and an alert sent to security.
[0074] e.g. antennae 150);
	operating the first radio as a wireless sensor for generating sensor data 
([0072] As discussed in more detail herein, the one or more antennae 150 are configured to capture mobile communication device data from one or more mobile communication devices (e.g., smartphones) located within a range of the one or more antennae 150 and transmit the captured mobile communication device data to a data analytics module 140 for processing in accordance with various example embodiments ;  
	determining whether the individual or vehicle is exhibiting an unusual behavior using the sensor data and pre-programmed or machine learned patterns of unusual behavior 
([0074] In various example embodiments herein, the data analytics module 140 is configured to correlate video data and mobile communication device data captured by video cameras and antennae, [0080] In some example embodiments herein, the data analytics module 140 may be configured to detect a behavior of the person and store in the profile behavioral data corresponding to the behavior.
[0108] The data analytics module 140 may be configured to recognize abnormal patterns of behavior or unexpected patterns of behavior and alert security or investigators of potentially abnormal scenarios, events or conditions.  [0126]);
	and further discloses the process of communicating to a communication device associated with a person who can take one or more remedial measures when a determination is made that the individual or vehicle is exhibiting unusual behavior ([0106]) and further discloses the process of using one or a combination of communication radio types to communicate a message between wireless sensors and authorities ([0022], [0071]) but does not specifically disclose

changing an operating frequency of the first radio; and communicating a wireless signal of a second type from the first radio when the individual or vehicle is exhibiting unusual behavior, where the second type is different than the first type.
However, Qiao teaches the process of changing an operating frequency of a first radio of communicating signal of a first type and second type and wherein the second type is different than the first type 
([0020] In one embodiment, a node device configured in a mesh network, can include: (i) a multimode transceiver configured to transmit and receive first type data packets and second type data packets; (ii) a  (iii) where the first type data packets are configured as data packets of a predetermined physical layer protocol, and the second type data packets are configured as data packets with enhanced physical layer performance.). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of changing an operating frequency of a first radio of communicating signal of a first type and second type and wherein the second type is different than the first type as taught by Qiao within the system of Carey for the purpose of enhancing the system to use a single radio to perform multimode operations to communicate with a wireless sensor and a remote entity.

Claim 2. Carey and Qiao teach the method according to claim 1, further comprising changing the operating frequency of the first radio when the individual or vehicle is present within the area 
(Carey [0025] In any one of the preceding aspects, the antenna is configured to capture the mobile communication device data by wirelessly receiving data from a mobile communication device located within a range of the antenna.).

Claim 5.   Carey and Qiao teach the method according to claim 1, wherein the wireless signals of the first type comprise Long Range Radio (“LRR”) signals or Short Range Radio (“SRR”) signals, and the wireless signals of the second type comprise SRR signals, sub-GHz signals or cellular signals
(Carey[0022] In any one of the preceding aspects, the antenna includes any one or a combination of a WiFi antenna, a media access control (MAC) antenna, a Bluetooth antenna, a cellular antenna, a near field communication antenna, and a radio frequency identification antenna.).

Claim 6.    Carey and Qiao teach the method according to claim 1, further comprising using the sensor data to assign the individual to a first group of individuals based on at least one of a detected association with another individual (Carey [0116] Other examples of analytics that the data analytics module 140 may perform in real time and/or post time may relate to gang-type recognition…these individuals 605a may be flagged and tracked for a preset period of time or until he/she leaves the area. The overall image and characteristics 615 of a particular group of patrons in a crowd (similarities of colors, uniform, gear, clothing style, hair style, logos, piercings, tattoos, symbols, other gang-related indicia, cars, motorbikes or clothing, etc.) may be recognized and trigger an alert.).

Claim 7.    Carey and Qiao teach the method according to claim 6, wherein the first group comprises a group of individuals with an intent to steal or cause physical harm to other or personal property
 (Carey [0108] Recognition of convergent patterns and/or divergent patterns may be helpful in automatically recognizing potential flash mobs, mass robberies or other abnormal events. For example and as shown in FIG. 5, analytical recognition system 500 includes data analytics module 140 which may be configured to track an abnormal number of patrons 504a-504l arriving at a particular location 520 at or near a particular time 522.).

Claim 8.    Carey and Qiao teach the method according to claim 6, further comprising classifying the unusual behavior being exhibited by the individual
(Carey [0105]-[0107] loitering [0116]).

Claim 9.    Carey and Qiao teach the method according to claim 8, wherein the unusual behavior is classified as theft, collusion, attack, reconnaissance, surveying, break in, arson or loitering (Carey ).

Claim 10.    Carey and Qiao teach the method according to claim 8, further comprising re-assigning the individual to a second group of individuals based on the classification of the unusual behavior
(Carey [0080] customer or a repeat customer at the premises based on premises visit data stored in the profile. The data analytics module 140 may add to the profile, or update in the profile, an indicator of whether the person is a new customer or a repeat customer at the premises. The data analytics module 140, in some cases, may be configured to detect the behavior of the person by correlating the video data, the mobile communication device data, and/or the profile data with a mapping of aisle locations at a premises, a mapping of merchandise locations at the premises, and/or a mapping of shelf locations at the premises.[0107] A person may also be classified as a loiterer and flagged for review at the later scheduled event. A warning can be sent to the security team reviewing the tapes in real time if that was a person of interest.).

Claim 11.    Carey and Qiao teach the method according to claim 1, wherein the wireless signal of the second type disseminates information about the individual or vehicle to second radios of the security system (Carey[0072] As discussed in more detail herein, the one or more antennae 150 are configured to capture mobile communication device data from one or more mobile communication devices (e.g., smartphones) located within a range of the one or more antennae 150 and transmit the captured mobile communication device data to a data analytics module 140 for processing in accordance with various example embodiments herein.).
(Carey [0007], [0008],[0072] [0106] that person loitering outside of a sensitive building for a pre-determined period of time may be automatically flagged, tracked and an alert sent to security.).

Claim 13.    Carey and Qiao teach the method according to claim 1, wherein the wireless signal of the second type causes a dynamic activation of a second radio of the security system which has a Field Of View (“FOV”) into which the individual or vehicle is predicted to soon enter ([0094] Sequencer 200 may additionally, or alternatively, generate field-of-view data (hereinafter "FOV data") for video data and/or image data. FOV data may be obtained from the camera location information, obtained from the information contained within the video (e.g., landmark identification) and/or entered by a user.).

Claim 14.    Carey teaches a security system (Figs 4 and 5), comprising:
a first radio ([0074] e.g. antennae 150) comprising a non-transitory computer-readable medium comprising programming instructions that, when executed, cause the radio to:
monitor at least an outdoor area of a facility for a presence of an individual or vehicle using wireless signals of a first type that are received by the first radio
([0106] The system 400 may be capable of combining pre-programmed analytics to alert for one or more (or a combination of) abnormal scenarios. For example, a person carrying a case capable of carrying an semi-automatic or automatic rifle and that person loitering outside of a sensitive building for a pre-determined period of time may be automatically flagged, tracked and an alert sent to security.); 

operate as a wireless sensor for generating sensor data
;

determine whether the individual or vehicle is exhibiting an unusual behavior using the sensor data and pre-programmed or machine learned patterns of unusual behavior
( [0074] In various example embodiments herein, the data analytics module 140 is configured to correlate video data and mobile communication device data captured by video cameras and antennae, [0080] In some example embodiments herein, the data analytics module 140 may be configured to detect a behavior of the person and store in the profile behavioral data corresponding to the behavior.
[0108] The data analytics module 140 may be configured to recognize abnormal patterns of behavior or unexpected patterns of behavior and alert security or investigators of potentially abnormal scenarios, events or conditions. [0126]);
and further discloses the process of communicating to a communication device associated with a person who can take one or more remedial measures when a determination is made that the individual or vehicle is exhibiting unusual behavior ([0106]) and further discloses the process of using one or a combination of communication radio types to communicate a message between wireless sensors and authorities ([0022], [0071]) but does not specifically disclose
change an operating frequency when a determination is made that the individual or vehicle is exhibiting unusual behavior; and communicate a wireless signal of a second type when the individual or vehicle is exhibiting unusual behavior, where the second type is different than the first type.

([0020] In one embodiment, a node device configured in a mesh network, can include: (i) a multimode transceiver configured to transmit and receive first type data packets and second type data packets; (ii) a controller configured to convert at least part of received first type data packets to the second type data packets that are then transmitted by the multimode transceiver, and being configured to convert at least part of received second type data packets to the first type data packets that are then transmitted by the multimode transceiver in a first mode, where the controller is configured to control the multimode transceiver to transmit and receive the second type data packets in a second mode; and (iii) where the first type data packets are configured as data packets of a predetermined physical layer protocol, and the second type data packets are configured as data packets with enhanced physical layer performance.). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of changing an operating frequency of a first radio of communicating signal of a first type and second type and wherein the second type is different than the first type as taught by Qiao within the system of Carey for the purpose of enhancing the system to use a single radio to perform multimode operations to communicate with a wireless sensor and a remote entity.

Claim 15. Carey and Qiao teach the security system according to claim 14, wherein the programming instructions further cause the first radio to change the operating frequency radio when the individual or vehicle is present within the area (Carey [0025] In any one of the preceding aspects, the antenna is configured to capture the mobile communication device data by wirelessly receiving data from a mobile communication device located within a range of the antenna.).


(Carey[0022] In any one of the preceding aspects, the antenna includes any one or a combination of a WiFi antenna, a media access control (MAC) antenna, a Bluetooth antenna, a cellular antenna, a near field communication antenna, and a radio frequency identification antenna.).
Claim 19. Carey and Qiao teach the radio to use the sensor data to assign the individual to a first group of individuals based on at least one of a detected association with another individual 
(Carey [0116] Other examples of analytics that the data analytics module 140 may perform in real time and/or post time may relate to gang-type recognition…these individuals 605a may be flagged and tracked for a preset period of time or until he/she leaves the area. The overall image and characteristics 615 of a particular group of patrons in a crowd (similarities of colors, uniform, gear, clothing style, hair style, logos, piercings, tattoos, symbols, other gang-related indicia, cars, motorbikes or clothing, etc.) may be recognized and trigger an alert.).

Claim 20. Carey and Qiao teach the security system according to claim 19, wherein the first group comprises a group of individuals with an intent to steal or cause physical harm to other or personal property
(Carey [0108] Recognition of convergent patterns and/or divergent patterns may be helpful in automatically recognizing potential flash mobs, mass robberies or other abnormal events. For example and as shown in FIG. 5, analytical recognition system 500 includes data analytics module 140 which may be configured to track an abnormal number of patrons 504a-504l arriving at a particular location 520 at or near a particular time 522.).


Carey [0105]-[0107] loitering [0116]).

Claim 22. Carey and Qiao teach the security system according to claim 21, wherein the unusual behavior is classified as theft,    collusion, attack, reconnaissance, surveying, break in, arson    or loitering (Carey [0106]-[0108] Recognition of convergent patterns and/or divergent patterns may be helpful in automatically recognizing potential flash mobs, mass robberies or other abnormal events. [0054]-[0055] loitering).
Claim 23. Carey and Qiao teach the security system according to claim 22, wherein the programming instructions further cause the first radio to re-assign the individual to a second group of individuals based on the classification of the unusual behavior
(Carey [0080] customer or a repeat customer at the premises based on premises visit data stored in the profile. The data analytics module 140 may add to the profile, or update in the profile, an indicator of whether the person is a new customer or a repeat customer at the premises. The data analytics module 140, in some cases, may be configured to detect the behavior of the person by correlating the video data, the mobile communication device data, and/or the profile data with a mapping of aisle locations at a premises, a mapping of merchandise locations at the premises, and/or a mapping of shelf locations at the premises.[0107] A person may also be classified as a loiterer and flagged for review at the later scheduled event. A warning can be sent to the security team reviewing the tapes in real time if that was a person of interest.).

Claim 24.    Carey and Qiao teach the security system according to claim 14, wherein the wireless signal of the second type disseminates information about the individual or vehicle to at least one second radio of the security system (Carey [0072] As discussed in more detail herein, the one or more antennae 150 are configured to capture mobile communication device data from one or more mobile communication ).

Claim 25.    Carey and Qiao teach the security system according to claim 14, wherein the person who can take one or more remedial measures is one of law enforcement, security personnel, an employee (Carey [0007], [0008], [0106] that person loitering outside of a sensitive building for a pre-determined period of time may be automatically flagged, tracked and an alert sent to security.).
Claim 26. Carey and Qiao teach the security system according to claim 14, wherein the wireless signal of the second type causes a dynamic activation of a second radio of the security system which has a Field Of View (“FOV”) into which the individual or vehicle is predicted to soon enter (Carey [0094] Sequencer 200 may additionally, or alternatively, generate field-of-view data (hereinafter "FOV data") for video data and/or image data. FOV data may be obtained from the camera location information, obtained from the information contained within the video (e.g., landmark identification) and/or entered by a user.).

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carey and Qiao in view of Anderholm (US 20190096220 A1).
Claim 3.    Carey and Qiao teach the method according to claim 2, and further discloses the process of using at least two sensors to detect individuals within certain zones (Carey [0074]) and two types of signals but does not specifically disclose wherein wireless signals of a third type are received by the first radio when operating as the wireless sensor, the wireless signals of the third type being different than the wireless signals of the first and second types.
However. Anderholm teaches wireless signals of a third type are received by the first radio when operating as the wireless sensor, the wireless signals of the third type being different than the wireless signals of the first and second types (Anderholm [0192] Wireless communications .
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wireless signals of a third type as taught by Anderholm within the system of Carey and Qiao for the purpose of enhancing the system to use an additional mechanism to confirm the presence of an individual.

Claim 4.    Carey, Qiao and Anderholm teach the method according to claim 3, wherein the wireless signals of the third type comprise Long Range Radio (“LRR”) signals, Short Range Radio (“SRR”) signals, or Ultra Wide-Band (“UWB”) signals
(Anderholm [0192]... Wireless communications transceiver 265 may be a short-range, low-power transceiver, and may implement a wireless communication protocol that is compatible with the communication protocol implemented by wireless communications transceiver 445 of door sensor 450. [0196]... Sensor 425 may report to presence detector 250 a change in a status of door 500, using wireless communications transceiver 445.).

Claim 16.    Carey and Qiao teach the security system according to claim 15, and further discloses the process of using at least two sensors to detect individuals within certain zones (Carey [0074]) and two types of signals but does not specifically disclose wherein wireless signals of a third type are received by the first radio when operating as the wireless sensor, the wireless signals of the third type being different than the wireless signals of the first and second types.
However. Anderholm teaches wireless signals of a third type are received by the first radio when operating as the wireless sensor, the wireless signals of the third type being different than the wireless (Anderholm [0192] Wireless communications transceiver 265 may be a short-range, low-power transceiver, and may implement a wireless communication protocol that is compatible with the communication protocol implemented by wireless communications transceiver 445 of door sensor 450. [0196]... Sensor 425 may report to presence detector 250 a change in a status of door 500, using wireless communications transceiver 445).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wireless signals of a third type as taught by Anderholm within the system of Carey and Qiao for the purpose of enhancing the system to use an additional mechanism to confirm the presence of an individual.

Claim 17.    Carey, Qiao and Anderholm teach the security system according to claim [[14]]16, wherein the wireless signals of the third type comprise Long Range Radio (“LRR”) signals, Short Range Radio (“SRR”) signals, or Ultra Wide-Band (“UWB”) signals
(Anderholm [0192]... Wireless communications transceiver 265 may be a short-range, low-power transceiver, and may implement a wireless communication protocol that is compatible with the communication protocol implemented by wireless communications transceiver 445 of door sensor 450. [0196]... Sensor 425 may report to presence detector 250 a change in a status of door 500, using wireless communications transceiver 445.).
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. For claims 1 and 14, Applicant states that the prior art of Anderholm fails to teach the invention. However, the Examiner has discovered newly found prior art of Carey in combination of Qiao teaching the claimed invention. 
Therefore,  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689